DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner requires Applicant provide a concise statement of relevance for all foreign references listed in information disclosure statements as required by 1.98(a)(3)(i). The specific information disclosure statements in reference are as follows:
The IDS filed 18 August 2021;
The IDS filed 22 April 2021;
The IDS filed 22 March 2021; and
The IDS filed 03 February 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive unit” and “sensing unit” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, he “drive unit” is being interpreted as “a plurality of rotatable driving wheels” (see at least paragraph 60 of the specification), and the “sensing unit” is being interpreted as “a sensor that senses a magnetic field state” (see at least paragraph 77 of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 10383497 B2), hereafter Han, in view of Min (KR100664043B1), hereafter Min.

Regarding claim 1, Han teaches a moving robot comprising:
A main body (Col. 5, Lines 5-9, robot is a home service robot);
A drive unit to move the main body (Col. 5, Lines 10-25, robot having a driver unit);
A receiver to receive a plurality of transmission signals transmitted from a charging station in a travel area (Col. 8, Lines 11-15, UWB sensor detects UWB signal from charging station);
A controller to control traveling of the main body by controlling the driving unit to travel in the travel area, based on at least one selected from a reception result obtained by the receiver and a pre-stored area map (Col. 5, Lines 44-55, Controller controls the robot, determines current location by using information sensed by the sensor unit and pre-stored map information, controls the driver to perform a determined task), wherein the controller, when the controller controls the main body to move to the charging station (Col. 6, Lines 64-67, task includes moving the robot to a charging station), determines a direction in which the charging station is located based on the reception result at a current position of the main body (Col. 8, Lines 4-14, UWB sensors used to determine location and direction of charging station), and controls the main body to move to the charging station according to a result of the determination as to the direction in which the charging station is located and the traveling direction (Col. 6, Lines 64-67, task includes moving the robot to a charging station).
Han fails to teach, however, wherein the robot comprises:
 A sensing unit to sense a magnetic field state and a point at which the main body is located; and
Wherein the controller determines a traveling direction of the main body based on the sensing result at the current position.
Min, however, does teach wherein the robot comprises:
A sensing unit to sense a magnetic field state and a point at which the main body is located (Lines 130-141, robot determines the location of the station based on the signal of the magnetic field measured through the magnetic field sensor); and
Wherein the controller determines a traveling direction of the main body based on the sensing result at the current position (Lines 130-141, robot determines the location of the station based on the signal of the magnetic field measured through the magnetic field sensor).
Han and Min are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the magnetic sensing of Min in order to provide further means of determining the location of the robot. The motivation to combine is to allow the robot to more effectively determine its location relative to the charging station.
Claim 15 is similar in scope to claim 1, and is similarly rejected.

Regarding claim 3, the combination of Han and Min teaches the moving robot of claim 1, and Min further teaches wherein the sensing unit comprises at least one sensor that senses at least one of a direction of a magnetic field and strength of the magnetic field at the point at which the main body is located (Lines 195-202, magnetic field sensors measure location and direction of magnetic field, strength of magnetic field measured by plurality of magnetic field sensors).
Han and Min are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the magnetic sensing of Min in order to provide further means of determining the location of the robot. The motivation to combine is to allow the robot to more effectively determine its location relative to the charging station.

Regarding claim 4, the combination of Han and Min teaches the moving robot of claim 3, and Min further teaches wherein the at least one sensor comprises a magnetic field sensor (Lines 195-202, magnetic field sensors measure location and direction of magnetic field).
Han and Min are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the magnetic sensing of Min in order to provide further means of determining the location of the robot. The motivation to combine is to allow the robot to more effectively determine its location relative to the charging station.

Regarding claim 5, the combination of Han and Min teaches the moving robot of claim 1, and Han further teaches wherein the controller compares reception results as to the plurality of transmission signals at the current position with each other and determines the direction in which the charging station is located according to a result of the comparison (Col. 8, Lines 4-14, UWB sensors used to determine location and direction of charging station).

Regarding claim 6, the combination of Han and Min teaches the moving robot of claim 1, wherein the controller analyzes a direction of a magnetic field at the current position from the sensing result at the current position, and determines the traveling direction of the main body according to a result of the analysis (Lines 130-141, robot determines the location of the station based on the signal of the magnetic field measured through the magnetic field sensor, Lines 195-202, magnetic field sensors measure location and direction of magnetic field). 
Han and Min are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the magnetic field direction sensing of Min in order to provide further means of determining the location of the robot. The motivation to combine is to allow the robot to more effectively determine its location relative to the charging station.

Regarding claim 7 the combination of Han and Min teaches the moving robot of claim 1, wherein the controller controls the main body to move to the charging station, by switching the traveling direction to the direction in which the charging station is located according to the result of the determination as to the direction in which the charging station is located and the traveling direction (Col. 5, Lines 44-55, controller controls the robot, determines current location by using information sensed by the sensor unit and pre-stored map information, controls the driver to perform a determined task, Col. 6, Lines 64-67, task includes moving the robot to a charging station).
	Claim 17 is similar in scope to claim 7, and is similarly rejected.

Claims 2, 8-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Min as applied to claims 1 and 15 above, and further in view of Lim (US 20070050086 A1), hereafter Lim.

Regarding claim 2, the combination of Han and Min teaches the moving robot of claim 1, but fails to teach  wherein the charging station comprises a plurality of signal transmission modules, and the plurality of signal transmission modules transmit the plurality of transmission signals, respectively.
Lim, however, does teach wherein the charging station comprises a plurality of signal transmission modules, and the plurality of signal transmission modules transmit the plurality of transmission signals, respectively (Fig. 5A and 5B, 0041, transmitter includes first, second, third, and fourth signal transmitters).
 Han, Min, and Lim are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the plurality of transmitters of Lim in order to provide a plurality of signals for the autonomous robot to use. The motivation to combine is to allow the robot to have as much information as possible when attempting to return to the docking station.
Claim 16 is similar in scope to claim 2, and is similarly rejected.


Regarding claim 8, the combination of Han and Min teaches the moving robot of claim 1, but fails to teach wherein the controller controls the main body to move from the current position to a docking point, based on pre-stored docking information regarding the docking point, and move from the docking point to the charging station.
Lim, however, does teach wherein the controller controls the main body to move from the current position to a docking point, based on pre-stored docking information regarding the docking point, and move from the docking point to the charging station (0062, robot cleaner moves to a position spaced from the charger by a predetermined distance, 0072, if the cleaner and the charger are parallel to each other, the robot cleaner may attempt to dock).
Han, Min, and Lim are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the docking information of Lim in order to provide a standard way of docking with the charging station. The motivation to combine is to ensure that the robot can more successfully dock with the charging station.
Claim 18 is similar in scope to claim 8, and is similarly rejected.

Regarding claim 9, the combination of Han, Min and Lim teaches the moving robot of claim 8, and Lim further teaches wherein the controller stores, as the docking information, information of one point to which the main body departed from the charging station and moved a predetermined distance (0062, robot cleaner moves to a position spaced from the charger by a predetermined distance).
Han, Min, and Lim are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the predetermined distance of Lim in order to provide a standard way of docking with the charging station. The motivation to combine is to ensure that the robot can more successfully dock with the charging station.

Regarding claim 10, the combination of Han, Min, and Lim teaches the moving robot of claim 9, and Lim further teaches wherein the controller stores, in the docking information, information regarding the reception result and the sensing result at the one point (0062, predetermined distance calculated by first and second distance detection sensors).
Han, Min, and Lim are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the reception result of Lim in order to provide a set of baseline values expected by the sensors. The motivation to combine is to ensure that the robot can more successfully dock with the charging station.

Regarding claim 11, the combination of Han, Min, and Lim teaches the moving robot of claim 10, and Lim further teaches wherein the controller determines the traveling direction of the main body and a direction in which the docking point is located based on the docking information and controls the main body to move to the docking point by switching the traveling direction to the direction in which the docking point is located, where the controller controls the main body to move from the current position to the docking point (0062, robot cleaner moves to a position spaced from the charger by a predetermined distance).
Han, Min, and Lim are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the navigation of Lim in order to provide a means of navigating back to the charging station. The motivation to combine is to ensure that the robot can successfully dock with the charging station.

Regarding claim 12, the combination of Han, Min, and Lim further teaches the moving robot of claim 10, wherein the controller determines the traveling direction of the main body and the direction in which the charging station is located based on the docking information and controls the main body to move to the charging station by switching the traveling direction to the direction in which the charging station is located, when the controller controls the main body to move from the docking point to the charging station (0062, robot cleaner moves to a position spaced from the charger by a predetermined distance, 0072, if the cleaner and the charger are parallel to each other, the robot cleaner may attempt to dock).
Han, Min, and Lim are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the navigation of Lim in order to provide a means of navigating back to the charging station. The motivation to combine is to ensure that the robot can successfully dock with the charging station.

Regarding claim 13, the combination of Han and Min teaches the moving robot of claim 1, but fails to teach wherein the controller controls the main body to move into a predetermined range with reference to the charging station.
Lim, however, does teach wherein the controller controls the main body to move into a predetermined range with reference to the charging station (0062, robot cleaner moves to a position spaced from the charger by a predetermined distance).
Han, Min, and Lim are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the predetermined range of Lim in order to provide a means of navigating back to the charging station. The motivation to combine is to ensure that the robot can successfully dock with the charging station.


Regarding claim 14, the combination of Han, Min, and Lim teaches the moving robot of claim 13, and Lim further teaches wherein the controller detects a boundary area of the travel area within the predetermined range and controls the main body to move to the charging station along the boundary area (0049, robot travels following the wall until signals sent by the transmitter are received by the signal receiver).
Han, Min, and Lim are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the wall following of Lim in order to provide a means of navigating back to the charging station. The motivation to combine is to ensure that the robot can successfully dock with the charging station.
Claim 19 is similar in scope to claim 14, and is similarly rejected.

Regarding claim 20, Han teaches a method for moving to a charging station of a moving robot, wherein the moving robot comprises:
A main body (Col. 5, Lines 5-9, robot is a home service robot);
A drive unit to move the main body (Col. 5, Lines 10-25, robot having a driver unit);
A receiver to receive a plurality of transmission signals transmitted from a charging station in a travel area (Col. 8, Lines 11-15, UWB sensor detects UWB signal from charging station);
A controller to control traveling of the main body by controlling the driving unit to travel in the travel area, based on at least one selected from a reception result obtained by the receiver and a pre-stored area map (Col. 5, Lines 44-55, Controller controls the robot, determines current location by using information sensed by the sensor unit and pre-stored map information, controls the driver to perform a determined task), wherein the controller, when the controller controls the main body to move to the charging station (Col. 6, Lines 64-67, task includes moving the robot to a charging station).
Han fails to teach, however, wherein the robot comprises:
 A sensing unit to sense a magnetic field state and a point at which the main body is located; and
Wherein the controller determines a traveling direction of the main body based on the sensing result at the current position.
Min, however, does teach wherein the robot comprises:
A sensing unit to sense a magnetic field state and a point at which the main body is located (Lines 130-141, robot determines the location of the station based on the signal of the magnetic field measured through the magnetic field sensor); and
Wherein the controller determines a traveling direction of the main body based on the sensing result at the current position (Lines 130-141, robot determines the location of the station based on the signal of the magnetic field measured through the magnetic field sensor).
Han and Min are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the magnetic sensing of Min in order to provide further means of determining the location of the robot. The motivation to combine is to allow the robot to more effectively determine its location relative to the charging station.
	The combination of Han and Min fails to teach, however, wherein the method comprises:
Moving a predetermined distance after departing from the charging station (0062, robot cleaner moves to a position spaced from the charger by a predetermined distance);
Storing docking information regarding a docking point based on the reception result and the sensing result at one point to which movement by the predetermined distance is performed (0062, robot cleaner moves to a position spaced from the charger by a predetermined distance, predetermined distance calculated by first and second distance detection sensors);
Determining a traveling direction and a direction in which the docking point is located based on the reception result, the sensing result, and the docking information at a current position, after traveling is performed in the travel area (0062, robot cleaner moves to a position spaced from the charger by a predetermined distance, Fig. 1B, 0023, robot returns to the charging station);
Moving to the docking point by switching the traveling direction to the direction in which the docking point is located (0062, robot cleaner moves to a position spaced from the charger by a predetermined distance, Fig. 1B, 0023, robot returns to the charging station);
Determining the traveling direction and the direction in which the charging station is located based on the docking information at the docking point (0072, robot determines if cleaner and charger are parallel to each other); and
Moving to the charging station by switching the traveling direction to the direction in which the charging station is located (0072, if the cleaner and the charger are parallel to each other, the robot cleaner may attempt to dock).
Han, Min, and Lim are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the returning to the charging station of Lim in order to provide a means of navigating back to the charging station. The motivation to combine is to ensure that the robot can successfully dock with the charging station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664